DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending, of which all pending claims are rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10956292 (hereinafter “292 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite limitations that are closely related.
For the purpose of illustration, only Claim 1 of the instant application is compared with Claim 1 of the ’292 patent in the following table (underlining is used to indicate conflicting limitations):

Instant application
US Patent 10956292
1. A method comprises: 
receiving a data retrieval request; determining a plurality of identifiers in accordance with the data retrieval request; 

generating integrity information based on determining the plurality of identifiers by performing a cyclic redundancy check; 
comparing stored integrity information corresponding to the data retrieval request with the integrity information, wherein the stored integrity information was previously generated by performing the cyclic redundancy check; and 






when the stored integrity information compares unfavorably with the integrity information, determining corruption associated with the plurality of identifiers.
1. A method comprises: 
receiving a data retrieval request; determining a plurality of identifiers in accordance with the data retrieval request; 
generating desired integrity information based on the plurality of identifiers; 

receiving stored integrity information corresponding to the data retrieval request; 
comparing the stored integrity information with the desired integrity information; and 
when the stored integrity information compares favorably with the desired integrity information, dispersed storage error decoding at least a decode threshold number of encoded data slices of a set of encoded data slices of a plurality of sets of encoded data slices.
3. when the stored integrity information compares unfavorably with the desired integrity information, indicating a dispersed storage error decoding failure.
5. performing a cyclic redundancy check on the at least some of the plurality of identifiers to generate the data file integrity information.



Although the scope of claim 1 of the instant application and the scope of claims 1, 3 and 5 combined of the ‘292 patent is very similar, the difference between the present claimed invention and the ‘292 patent is that the instant application discloses determining corruption associated with the plurality of identifier when integrity information are compared, whereas the ‘292 patent teaches error decoding failure when integrity information are compared. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of the ‘292 patent that the mismatched integrity results in corruption and decoding failure is same. Thus, the feature is implicitly taught by the ‘292 patent.
Therefore, the claims are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to determine data integrity.
Independent/dependent claims correspondence are as follows:
Claim 1 of the instant application with claims 1, 3 and 5 combined of the ‘292 patent.
Claim 2 and 14 of the instant application with claim 8 and 18 of the ‘292 patent respectively.
Claim 3 and 15 of the instant application with claim 2 and 15 of the ‘292 patent respectively.
Claim 4 and 16 of the instant application with claim 9 and 19 of the ‘292 patent respectively.
Claim 5-6 and 17-18 of the instant application with claim 10 and 20 of the ‘292 patent respectively.
Claim 7 of the instant application with claim 1 of the ‘292 patent.
Claim 8 and 20 of the instant application with claim 1 and 11 of the ‘292 patent respectively.
Claim 9 of the instant application with claim 13 of the ‘292 patent.
Claim 10 of the instant application with claim 1 of the ‘292 patent.
Claim 11 of the instant application with claim 18 of the ‘292 patent.
Claim 12 and 19 of the instant application with claim 14 of the ‘292 patent.
Claim 13 of the instant application with claims 11, 3 and 5 combined of the ‘292 patent.


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Holt et al. (US 20030145270 A1) teaches a method and system for disk drive data recovery makes one or two comparisons to determine if data read from a disk drive is valid. If it is determined to be invalid, reconstructed data from the parity data is used. In all comparisons, CRC metadata is compared with either the CRC generated from the data read from the disk drive or the CRC generated from the data reconstructed from the parity drive. In the first comparison, if the CRC metadata matches the CRC generated from the data read from the disk drive, the data from the disk drive is accepted as valid. Otherwise, a second comparison is made between the CRC generated from data reconstructed from RAID parity and CRC metadata. In the second comparison, if there is a match, the reconstructed data is used as the valid data; otherwise, the data read from the disk drive is used as valid data. Error detection and correction codes other than CRC may be used.
Yanai et al. (US 5,909,692) teaches an apparatus and method for disk mapping and data retrieval includes a data storage medium on which has been stored a plurality of data records. Each record includes at least a record identification portion, for uniquely identifying each record from among the plurality of data records. The apparatus builds a record locator table in high speed semiconductor memory which comprises the unique record identifiers for the records on the storage medium as well as a record locator index generated by the apparatus, which indicates the address of the data record on the storage medium. Data retrieval is facilitated by first searching the record locator table in high speed semiconductor memory for a requested data record. Utilizing the record locator index associated with the requested data record, the system directly accesses the requested data record on the storage medium thereby minimizing storage medium search time.
Talagala et al. (US 2002/0162076) teaches, the storage array controller initiates scrubbing operation commands on data stored within a first data range using a first level of checksums for that data range. A scrubbing operation reads data from within the first data range from at least one of the storage devices, calculates a new checksum for the data, and compares the new checksum to a preexisting checksum for the data. If the new checksum doesn't equal the preexisting checksum, the data within the first data range is determined to be erroneous, and additional scrubbing operation commands are initiated for subsets of the data within the first data range using a second level of checksums for that data range..


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112